The State has filed a motion for rehearing in this cause in which it is urged that in our original opinion we were misled by the answer of appellant, while a witness, into holding erroneous the question complained of in appellant's fourth bill of exceptions. An examination of said bill shows that the State propounded to appellant while on the witness stand the following question: "Within the last two years, you have been arrested how many times, and charged in the County Court of Tarrant County, Texas, with theft, to-wit, shoplifting?" To which her answer was, "I was arrested one time with Bertha Smith and brought to the courthouse up here for shoplifting but they did not do anything about it and it never came to trial."
The State contends that theft being an offense involving moral turpitude, the fact of a legal charge having been preferred against appellant therefor, would be admissible as affecting her credibility as a witness; and that the language of the question asking her how many times she had been arrested and charged in the County Court with theft — was sufficient as she could only be charged in said court by *Page 229 
complaint and information or indictment and that in either event same would necessarily be a legal charge.
We are constrained to believe that the State is correct in this position and that the question as asked was not erroneous but we again assert that questions as to mere arrests, or as to charges, in the broad sense, are too general. This being the only question causing reversal, and having concluded we were in error in our decision thereof, the State's motion for rehearing is granted; the judgment of reversal is set aside and the judgment is now affirmed.
Affirmed.
                          ON REHEARING.                         April 27, 1921.